DETAILED ACTIONNotice of Allowance
AIA  or Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
 	Claims 1-14 are pending in the application.
Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The following claim amendments are to correct obvious typographical and grammatical errors (and including where Applicant’s element numbers were removed from independent claims 1 and 2 and several of the dependent claims, but were not removed from other, corresponding, dependent claims, e.g., dependent claims 10-13):
	In claim 1, line 1: “portable urinal comprising: a collector” is replaced with:  -  -   portable urinal, comprising:  -  -  . 	In claim 1, lines 2-4: “a collector having a bottom and an open top and a peripheral wall, the collector having an outlet opening, the bottom and the peripheral wall forming a chamber, the chamber having a front and rear and sides and a peripheral edge adjacent to the open top,”  	is replaced with: 	-  -   a collector having: a bottom; an open top; peripheral walls; an outlet opening; the bottom and the peripheral wall forming a chamber, the chamber having a front and rear and sides and a peripheral edge adjacent to the open top,  -  -   . 	In claim 1, lines 7-14, “the peripheral walls including a generally rectangular front wall and a generally rectangular rear wall separated by a length, the peripheral walls including a generally rectangular left side wall and a generally rectangular parallel right side wall separated by a width of 2.0 centimeters plus or minus 25 percent for positioning laterally interior of a user's labia minora, the peripheral wall having linear edges in a rectangular configuration,”  	is replaced with: 	-  -   the peripheral walls including: a generally rectangular front wall; a generally rectangular rear wall separated by a length; a generally rectangular left side wall and a generally rectangular parallel right side wall separated by a width of 2.0 centimeters plus or minus 25 percent for positioning laterally interior of a user's labia minora, the peripheral walls having linear edges in a rectangular configuration,  -  -   .   	In claim 1, lines 17-18 (last two lines): “the collector being held in place during use solely by the fingers of the user adhesive free and insert free” is replaced with: 	-  -   the collector configured to be held in place during use solely by the fingers of the user adhesive free and insert free  -  -   . 	In claim 2, lines 2-8: “an inter-labial urinal having a bottom and an open top, the inter-labial urinal having a peripheral wall, the inter-labial urinal having an outlet cylinder, the peripheral wall formed with a peripheral edge at the open top, a covering at the peripheral edge, the inter-labial urinal having a left side wall and a right side wall separated by a width, the inter-labial urinal having a front wall and a rear wall separated by a length,”  	is replaced with: 	-  -   an inter-labial urinal having: a bottom; an open top; peripheral walls; an outlet cylinder; a left side wall; a right side wall separated by a width; a front wall; and a rear wall separated by a length; wherein the peripheral walls comprise a peripheral edge at the open top, and a covering at the peripheral edge,  -  -   . 	In claim 2, lines 27-28: “the side walls of the inter-labial urinal being held in place adhesive and insert free” is replaced with: 	-  -   the side walls of the inter-labial urinal configured for being held in place adhesive free and insert free  -  -   . 	In claim 3, lines 2-3: “a covering chosen from the class of coverings including” is replaced with  -  -   a covering selected from the group of  -  -   . 	In claim 10, line 2: “container (16)” is replaced with  -  -  a covering chosen from the class of coverings including  -  -  .	In claim 11, line 2: “container (104)” is replaced with  -  -  a covering chosen from the class of coverings including  -  -  .	In claim 11, line 5: “faces (106)” is replaced with  -  -  faces -  -  .	In claim 11, line 8: “strap (108)” is replaced with  -  -  strap  -  -  .	In claim 11, lines 8-9: “free ends (110)” is replaced with  -  -  free end   -  -  .	In claim 11, line 9: “patches (112)” is replaced with  -  -  patches  -  -  .	In claim 11, line 12: “strips (114)” is replaced with  -  -  strips  -  -  .	In claim 12, lines 1-6: “system (200) as set forth in claim 2 wherein the opening (204) is an octagonal opening in shape with an upper edge (206) and a parallel lower edge (208) of a common length separated by a height, the octagonal opening has a left side edge (210) and a right side edge (212) of a common length separated by a width and four angled intermediate edges (214)”  	is replaced with   		-  -  system as set forth in claim 2 wherein the opening is an octagonal opening in shape with an upper edge and a parallel lower edge of a common length separated by a height, the octagonal opening has a left side edge and a right side edge of a common length separated by a width and four angled intermediate edges  -  -  .	In claim 13, lines 1-6: “system (200} as set forth in claim 2 wherein the container includes a bottom (218) with a hollow stub (220) with a stub height, and the container has a container height, the stub height being between 25 percent and 50 percent of the container height, the system including a catheter (224), the catheter having an upper end (226) positionable in the user, the catheter having a lower end (228) inserted in the stub whereby the system is adapted for use by a user with a catheterizing issue, the catheter having upper apertures (232) for urine entrance from the user, the catheter having lower apertures (234)” 	is replaced with: 		-  -   system as set forth in claim 2 wherein the container includes a bottom with a hollow stub with a stub height, and the container has a container height, the stub height being between 25 percent and 50 percent of the container height, the system including a catheter, the catheter having an upper end positionable in the user, the catheter having a lower end inserted in the stub whereby the system is adapted for use by a user with a catheterizing issue with the use of a catheter, the catheter having upper apertures for urine entrance from the user, the catheter having lower apertures   -  -   .
 	In claim 14, line 4, “the system comprising” is replaced with -  -  comprising  -  -   . 	 			 	Reasons for Allowance

    PNG
    media_image1.png
    741
    575
    media_image1.png
    Greyscale
 	Claims 1-14 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest claim 12 of Applicant.   	The closest prior art of record is: Snyder (US 6592560); Levinson (US 2009-0048568); Olson (US 6635797); and May (US 3888235).  	As to independent claim 1, Snyder teaches a portable urinal [at least Figs.6-9 annotated; Col.2,ll.51-Col.12,ll.32] comprising:  	a collector [Col.8,ll.44-46]  [at least Figs.6-9] having:  	 	a bottom [(CB):Fig.9 annotated; bottom of (230):Figs.6-8];   		an open top [(OT):Fig.9; (220) Fig.6]; and  		a peripheral wall [outside surface of (322) [Fig.9]; (222) Fig.6];  		an outlet opening [hole attached to the outlet cylinder or tube (344) [Fig.9]; (240) Figs.7/8],  		the bottom and the peripheral wall forming:  			a chamber [interior of collector];  the chamber having:  				front and rear sides [front and rear sides of (322) or (340)];  				sides (left, right sides of (322) or (340)] and  				a peripheral edge [(318):Fig.9; (218);Fig.6] being positionable inter-labially between the labia minora to cover a user’s urethral orifice (Col.3,ll.3-4; Col.8,ll.37-46);  				where the position adjacent to the labia minora would include between the labia majora] to cover a user's genitalia including the urethral orifice [Fig.7-8; Col.8,ll.37-41,46];  				with the chamber front overlying the user’s rigid pubic symphysis and with the chamber rear overlying soft tissue in proximity to the labia 
    PNG
    media_image2.png
    497
    767
    media_image2.png
    Greyscale
majora, and anus [Figs.7-8; Col.8,ll.37-41,44-46]; [Col.8,ll.37-46;Fig.9]. 	Levinson teaches a female portable urinal [e.g., Figs. 7-9; [00165]-[0191]; [0024]-[0114]), having [Fig. 8] a collector with a bottom and an open top and a peripheral wall (4C), the collector having an outlet opening (2C) [that can be attached to a urine collection apparatus [0177]), the bottom and the peripheral wall forming a chamber, the chamber having a front [near (V)] and rear [near P] and sides and a peripheral edge (M) adjacent to the open top, the peripheral edge being positionable inter-labially between the labia majora to cover a user's genitalia [0072];  		including the user's clitoris and urethral orifice ([00178]wherein covering the pubic bone would cover the clitoris]; and  		wherein the urinal is held in place adhesive free, insert free, and/or by the fingers of the user ([0166],ll.5-7,1-7; [0179]-[0180]).	As to independent claims 2 and 14, Snyder teaches a portable urinal (as per claim 14) for facilitating inter-labial positioning and urine collecting, the sanitary, safe, discreet, convenient and economical manner, [at least Figs.6-9 annotated; Col.2,ll.51-Col.12,ll.32] comprising:  	an interlabial urinal or collector [Col.8,ll.44-46]  [at least Figs.6-9] having:  		a bottom [(CB):Fig.9 annotated; bottom of (230):Figs.6-8] and  		an open top [(OT):Fig.9; (220) Fig.6],  		a peripheral wall [outside surface of (322) [Fig.9]; (222) Fig.6];  		an outlet cylinder [(344) [Fig.9]; (240) Figs.7/8],  		the peripheral wall formed with a peripheral edge [(318):Fig.9; (218);Fig.6] at the open top (OT) Fig.9 annotated,  		a covering [Col.8,ll.41] at the peripheral edge (318/218) Fig.9,  		left and right side walls [left, right sides of (322) or (340)] separated by a width [Figs.6-9];  		a front wall and a rear wall [front and rear sides of (322) or (340)] separated by a length [Figs.6-9]; 	 	the outlet cylinder (344) extending downwardly from the inter-labial urinal [(344) [Fig.9]; (240) Figs.7/8];  	the bottom and side walls and front and rear walls forming a chamber [Figs.6-9]; and being fabricated of a generally rigid plastic material with limited flexibility [Col.4,ll.52,66-67];  	the side walls and front and rear walls forming the peripheral edge at the open top [Figs.6-9]; the peripheral edge of the open top of the side walls of the inter-labial urinal being laterally positionable inter-labially between the labia majora [Col.3,ll.3-4; Col.8,ll.45-46;  	where the position adjacent to the labia minora would include between the labia majora] to cover a user's genitalia including the urethral orifice [Fig.7-8; Col.8,ll.37-41,46];  	with the chamber adjacent to the front wall overlying the user’s rigid pubic symphysis and the chamber adjacent to the rear and side walls overlying soft tissue adjacent to the labia majora and anus [Figs.7-8; Col.8,ll.37-41,44-46]; [Col.8,ll.37-46;Fig.9];  	the peripheral edge of the open top of the side walls of the inter-labial urinal being held in place during use by the user; [Col.4,ll.44-47]; and 	a container [(330)/(352)] [Fig.9] having:  		an upper opening [top end];  		a periphery [Fig. 9]; and  		a tube (352) with:  			an upper end (UE) received on the outlet cylinder (344) of the inter–labial urinal;  			a lower end [lower end of (354)] positionable in the container Fig.9; and 			an intermediate extent [middle portion of (354)] positionable through the central passageway [center axis of upper opening which (354) is inserted to] of the container upper opening during use Fig.9; 	 	in order to provide a securing portion including a peripheral edge (“rim”) sized and configured to sealingly engage the labia and to define an inlet that surrounds the urethra of the patient [Col.4,ll.44-47,64-65].    	Levinson teaches a female portable urinal [e.g., Figs. 7-9; [00165]-[0191]; [0024]-[0114]), having [Fig. 8] a collector with a bottom and an open top and a peripheral wall (4C), the collector having an outlet opening (2C) [that can be attached to a urine collection apparatus [0177]), the bottom and the peripheral wall forming a chamber, the chamber having a front [near (V)] and rear [near P] and sides and a peripheral edge (M) adjacent to the open top, the peripheral edge being positionable inter-labially between the labia majora to cover a user's genitalia [0072];  		including ([00178] covering the pubic bone]; and  		wherein the urinal is held in place adhesive free, insert free, and/or by the fingers of the user ([0166],ll.5-7,1-7; [0179]-[0180]). 	As to dependent claim 6, Olson teaches [Col.1,ll.14-16,48-Col.18,ll.40] a portable urinal collecting system [Col.1,ll.14-16] wherein the article comprises a thermochromic material to indicate prior usage [Col.2,ll.44-57,11-43]. 	As to dependent claims 7-8, May teaches [at least Fig.2; Col.1,ll.37-Col.10L20] a portable urine collecting system including closed urine collection receptacle 
    PNG
    media_image3.png
    709
    306
    media_image3.png
    Greyscale
[Fig.2;Abstract;Col.3-Col.4];  	wherein the upper opening (16) [Fig.1] of the container (10) has male threads (18) [Fig.1];  and 	wherein:  		(as per claim 7) the upper opening of the container has threads and wherein and further comprising a container closure (12) including a first component (26) with female threads removably received on the male threads (18) [Fig.2;Col.3,ll.50-54]; wherein the flexible tube (14) has an intermediate extent (34) positionable through the central passageway (24) of the container closure (12) during use [Fig.2;Col.3L48-50;Col.4L24-25]; the container closure (12) having a second component (22) positionable on the first component (20) [Fig.2], the container closure (12) having a living hinge (30) coupling the first component (20) and the second component (22) [Fig.2,1; Col.3L55-Col.4L18]; and 		(as per claim 8) the entire flexible tube (14) can positioned within the container (10) after use with the second component (22) positioned in a leakproof manner over the first component (12) and the container (10) [Col.4L11-19].
 	However, as to independent claims 1, 2, and 14, Snyder, Levinson, Olson, and/or May fail to teach or fairly suggest the combination of wherein: 	(as per claim 1) the peripheral wall including a generally rectangular front wall and a generally rectangular rear wall separated by a length, the peripheral walls including a generally rectangular left side wall and a generally rectangular parallel right side wall separated by a width of 2.0 centimeters plus or minus 25 percent for positioning laterally interior of a user's labia minora, the peripheral wall having linear edges in a rectangular configuration, with the chamber front positioned in the direction of soft tissue overlying the user's rigid pubic symphysis and with the chamber rear overlying soft tissue in proximity to the labia majora, vagina and anterior to the anus; 	(as per claim 2) the peripheral edge of the open top of the side walls of the inter-labial urinal being laterally positionable inter-labially between the labia majora to cover soft mucosal tissue of a user's genitalia surrounding the urethral orifice, within the labia majora, anterior to the anus, and extending anteriorly toward the soft tissue overlying the pubic symphysis, the peripheral walls including a generally rectangular front wall and a generally rectangular rear wall separated by a length, the peripheral walls including a generally rectangular left side wall and a generally rectangular parallel right side wall separated by a width of from 2.0 centimeters plus or minus 25 percent for positioning laterally interior of a user's labia majora and over vestibule, the peripheral walls having linear edges in a rectangular configuration; and 	(as per claim 14) the inter-labial collector having a generally rectilinear configuration with a bottom, an opening in the bottom to the drain and an open top, the bottom and the open top being separated centrally by a depth of 4.0 centimeters plus or minus 25 percent, the inter-labial collector having a left side wall and a parallel right side wall separated by a width of 2.0 centimeters plus or minus 25 percent, the interlabial collector having a front wall and a rear wall separated by a length of 4.0 centimeters plus or minus 25 percent, the inter-labial urinal having an outlet cylinder extending from the bottom, the bottom and side walls and front and rear walls being fabricated of a generally rigid plastic material with limited flexibility, the side walls and front and rear walls forming a peripheral edge adjacent to the open top, a soft pliable air-filled chamber covering the peripheral edge, the air filled chamber having a diameter of 3.00 millimeter plus or minus 25 percent, the inter-labial collector during use being laterally positionable and held inter-labially between the labia majora covering soft tissue of a user's genitalia surrounding the urethral orifice, within the labia majora, anterior to the anus, and extending anteriorly toward the soft tissue overlying the pubic symphysis.
 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the urinal collector of Snyder, Levinson, Olson, and May to provide the above combination of rectangular or rectilinear chamber walls, including the bottom and the open top being separated centrally by a depth of 4.0 centimeters plus or minus 25 percent, the inter-labial collector having a left side wall and a parallel right side wall separated by a width of 2.0 centimeters plus or minus 25 percent, the interlabial collector having a front wall and a rear wall separated by a length of 4.0 centimeters plus or minus 25 percent, the inter-labial urinal having an outlet cylinder extending from the bottom.  One of skill would not have been motivated to modify the teachings of Snyder, Levinson, Olson, and May to provide the above combination elements and arrangement of a chamfered rim, where Snyder, Levinson, Olson, and May fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  							 	Conclusion 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g.: Ratcliffe (US 3776235 A) (Entire document); and Salehi (US 20090048569 A1) (Entire document); as disclosing portable female urinal devices having similar elements and features.   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. -  Fri. 10 am to 6 pm (ET).  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781